Citation Nr: 1404297	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  06-08 197	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for a cervical disc disorder.  

4.  Entitlement to service connection for left peroneal nerve palsy.  

5.  Entitlement to service connection for a left knee disability secondary to service-connected disability.  

6.  Entitlement to a temporary total disability rating for convalescence pursuant to 38 C.F.R. § 4.30, based on L4-L5 laminectomy/discectomy with hospitalization from November 30, 2007 through December 2, 2007, and convalescence thereafter.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active military service from June 1985 to April 1988.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, as well as a July 2008 rating decision of the VA RO in Salt Lake City, Utah.

By way of history, in July 2007, the Veteran testified before the undersigned Veterans Law Judge (VLJ) about the claims for higher ratings for lumbosacral strain and for a right knee disability; as well as the claims for service connection for cervical disc disorder, for left peroneal nerve palsy, and for a left knee disability; in addition to a claim for a total disability rating based on individual unemployability (TDIU).  In December 2007, the Board remanded these claims for additional development.  

Following the July 2008 rating decision, the Veteran testified in January 2009 before a second VLJ.  At that hearing the Veteran withdrew his claim for a TDIU.  He offered further testimony on the claims he had previously testified about in July 2007, and also testified on an additional claim for service connection for posttraumatic stress disorder (PTSD) as well as a claim for entitlement to a temporary total disability rating for convalescence pursuant to 38 C.F.R. § 4.30.  

In January 2010, the Board issued a three-member panel decision (on those claims discussed at both hearings) and a single VLJ decision (on the claims for a psychiatric disorder to include PTSD and for a temporary total disability rating, which were discussed only at the January 2009 hearing).  Other than the claim for service connection for a psychiatric disorder to include PTSD, which was remanded, the Board denied the Veteran's claims.  The Veteran appealed the Board's decisions to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court issued a Memorandum Decision vacating and remanding the claims.  (The Court did not vacate that part of the Board's decision that denied the Veteran's claim for service connection for a left knee disability as directly related to military service).  

In October 2012, following the Court's decision, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  In January 2013, the AOJ granted service connection and assigned a 70 percent rating for PTSD, effective from June 4, 2007.  In light of the AOJ's grant of service connection, the benefit sought on appeal has been granted and the issue of service connection for PTSD is no longer in appellate status.  Also in January 2013, the AOJ issued a supplemental statement of the case (SSOC) continuing the denial of the Veteran's remaining claims on appeal.  

In a March 2012 letter, the Board notified the Veteran that the VLJ who had conducted the January 2009 hearing was no longer employed at the Board.  The Veteran was provided an opportunity for an additional Board hearing.  A review of the claims folders does not reflect that the Veteran responded to the March 2012 letter.  As such, the Board will proceed accordingly.  


Lumbosacral Strain

With respect to the Veteran's claim for an increased evaluation for lumbosacral strain, the Court in December 2011 found that the Board erred by relying upon a June 2008 VA medical examination.  The Court noted that the June 2008 VA examiner relied on an inaccurate factual premise and failed to discuss potentially important medical evidence.  In light of this, the June 2008 VA medical examination was deemed inadequate for purposes of evaluating the severity of the Veteran's service-connected low back disability (lumbosacral strain).  In particular, the Court commented that the VA examiner did indicate that medical records showed the Veteran to have acute lumbar strain episodes in the past with negative imaging in 1992 and 1994.  The examiner concluded that the Veteran's then diagnosed degenerative disc disease of the lumbar spine, which necessitated an L4/L5 laminectomy/discectomy in 2007, was a new disability unrelated to his service-connected lumbosacral strain.  However, Court pointed out that the VA examiner failed to discuss a November 15, 1993 X-ray report showing "questionable unilateral spondylolysis on the right at L/5."  (Parenthetically, there were two X-rays of the Veteran's lumbar spine conducted on November 15, 1993.  One X-ray was taken at 2:15pm and showed no evidence of "spondylosis" or "spondylosthesis."  The other X-ray was conducted at 2:44pm and showed the noted "questionable unilateral spondylolysis.") 

In its October 2012 remand, the Board requested that that the Veteran be examined and it was asked of the examiner the following:

Then, after reviewing the Veteran's complaints and medical history, to include the November 15, 1993, x-ray examination report showing "questionable spondylosis [sic] on the right at L/5," the orthopedic examiner must render an opinion as to whether the Veteran's diagnosed degenerative disc disease of the lumbar spine was caused by or otherwise related to his period of active duty service or caused or aggravated by his service-connected lumbosacral strain.  

In a December 2012 VA disability benefits questionnaire (DBQ), the examiner referenced the Board's remand language as noted above.  He then noted that he was in agreement with the June 2008 VA examiner's medical opinion and then cited that opinion.  

The Board is mindful that there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012), citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Notwithstanding that fact, the December 2011 Court decision specifically noted that, 

This medical record [November 15, 1993 X-ray report] conflicts with the [June 2008 VA] examiner's assessment and, at the very least, warranted discussion by the examiner.  

In light of the language of the Court decision, any opinion offered by an examiner regarding the Veteran's lumbar spine would need to discuss the November 15, 1993 X-ray report.  No discussion of the X-ray report was made by the VA examiner in the December 2012 DBQ.  Therefore, the claims folders should be returned to the examiner who conducted the December 2012 VA examination for an addendum medical opinion on this issue.  

Cervical Disc Disorder, Left Peroneal Nerve Palsy, & Left Knee Disability

With respect to the claims for entitlement to service connection for a cervical disc disorder, left peroneal nerve palsy of the left leg, and a left knee disability, all claimed as secondary to service-connected disability, the Court found that the Board's decision denying these claims was clearly erroneous because it largely relied on the inadequate June 2008 VA medical examination.  Specifically, the Court commented that although the June 2008 VA examiner cited alternative causes of the Veteran's disabilities, including the Veteran's weight and occupation, the examiner's conclusion that these conditions were not caused by or aggravated by the Veteran's lumbosacral strain rested on the examiner's rationale that the Veteran's lumbosacral strain had resolved, and that his current lumbar spine disability (degenerative disc disease) was not service connected.  In view of the insufficient medical opinion provided in the December 2012 DBQ concerning the Veteran's lumbosacral spine, the Veteran's claims for service connection for cervical disc disorder, for left peroneal nerve palsy, and for a left knee disability must also be remanded to allow for an addendum medical opinion in conjunction with the above-requested opinion necessary to address the Veteran's service-connected lumbosacral spine.  

(Regarding disability of the left knee, the Board notes that an April 2006 VA X-ray of the left knee revealed early degenerative changes with small osteophytes of the joint margins of the tibia.  Subsequently, a March 2007 VA X-ray revealed a radiographically normal left knee.  In the December 2012 VA DBQ, the examiner, relying on the March 2007 VA X-ray, diagnosed the Veteran with left knee strain.)  

Temporary Total Rating-Lumbar Laminectomy/Discectomy

With respect to the claim of entitlement for a temporary total disability rating for convalescence based on L4-L5 laminectomy/discectomy with hospitalization from November 30, 2007 through December 2, 2007, the Court found that the Board's decision to deny the claim for a temporary total disability rating rested upon inadequate evidence, as the June 2008 VA examiner wrongly concluded that the Veteran's service-connected lumbosacral strain had resolved and was unrelated to the lumbar degenerative disc disease for which he underwent surgery in 2007.  As the December 2012 VA DBQ is inadequate, as discussed above, the claim for a temporary total rating must also be remanded to be considered in conjunction with the above-requested addendum medical opinion.  

Right Knee Disability

With respect to the Veteran's claim of entitlement to an increased evaluation for a right knee disability, currently rated as 10 percent disabling, the Court found that the Board's reliance on the June 2008 VA medical examination was erroneous.  Specifically, while the Court conceded that the examiner had stated that the Veteran had no additional loss of range of motion due to flare-ups in the right knee, the examiner failed to express an opinion as to whether pain could significantly limit functional ability during flare-ups.  Moreover, the Court found that the Board failed to cite to any evidence in the record providing an adequate assessment of the Veteran's functional ability during flare-ups, as previous VA medical examinations in October 2004 and February 2007 merely noted that the Veteran suffered from flare-ups without providing an opinion as to whether pain during these flare-ups could significantly limit functional ability.  

With respect to the above, when assessing a veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id.  In Mitchell v. Shinseki, the United States Court of Appeals for Veterans Claims reinforced the principle that:

[when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.

25 Vet. App. 32, 44 (2011).  

In the present case, a review of the December 2012 VA DBQ reflects the Veteran's description of flare-ups that impacted the function of his right knee.  Range of motion (ROM) of the right knee on examination was from 0-125 degrees (full ROM of the knee joint is 140 degrees) with pain reported at 125 degrees.  There was no evidence of painful motion with extension.  The examiner did not discuss whether any functional loss was attributable to pain during flare-ups, despite noting the Veteran's assertions of flare-ups.  When discussing the Veteran's functional loss during flare-ups, the examiner should provide the detail required by DeLuca (limitations of functional ability should be expressed in terms of additional limitation of motion) or explain why this information could not feasibly be provided.  

Therefore, the Board is of the opinion that an addendum medical opinion should be sought from the December 2012 VA examiner in order to comply with Mitchell and Deluca.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Supplement the record on appeal with the Veteran's most recent VA treatment records prepared since July 2009.  (The Veteran's treatment appears to be through the VA Medical Center in Salt Lake City, Utah.)  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folders should be referred to the VA examiner who conducted the December 4, 2012 VA examinations of the Veteran's thoracolumbar spine and knees.  The examiner should offer addendum medical opinions based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinions.  In particular, the examiner should review the December 4, 2012 DBQs he completed during his evaluation of the Veteran's thoracolumbar spine and knees.  

Low Back, Left Knee, Nerve Palsy, Cervical Spine

The examiner should again review the Veteran's complaints and medical history, to include the November 15, 1993, X-ray report showing "questionable unilateral spondylolysis on the right at L/5."  (See Volume #1 of the claims folders.)  The examiner must provide an addendum opinion as to the medical probabilities that the Veteran's degenerative disc disease (DDD) of the lumbar spine had its clinical onset during service or is otherwise related to service, or that DDD of the lumbar spine was caused or aggravated by the Veteran's service-connected lumbosacral strain.  (Aggravation is considered a permanent worsening of the underlying condition as contrasted to temporary or intermittent flare-ups of symptomatology.)  

In offering the above-requested opinion, the examiner must discuss the November 15, 1993 X-ray of the lumbar spine and the finding of "questionable unilateral spondylolysis on the right at L/5."  The examiner's opinion should explain whether the X-ray finding has any connection or bearing on the Veteran's later development of DDD of the lumbar spine.  

Also, the examiner should offer an addendum opinion as to whether the Veteran's cervical disc disease, left peroneal nerve palsy, or left knee disability was caused or aggravated by any service-related disability of the lumbar spine.  

If the examiner determines that he cannot provide the requested information without resorting to speculation, the examiner must explain why he was unable to do so.  

Right Knee

Based on the Veteran's complaints of increased pain and loss of function of the right knee during flare-ups (as is noted in the December 2012 DBQ), the examiner should comment on the degree of disability of the right knee due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

If the examiner determines that he cannot provide the requested information without resorting to speculation, the examiner must explain why he was unable to do so.  

3.  If the examiner who examined the Veteran in December 2012 and authored the associated VA DBQ is not available to provide the requested addendum opinions, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested addendum opinions, the Veteran should be scheduled for an examination and the necessary opinions requested.)  

4.  The AOJ must ensure that each requested medical opinion complies with this remand.  If any medical opinion is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  Thereafter, and following any additional development deemed warranted, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided an SSOC and given an appropriate opportunity to respond before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

